Third District Court of Appeal
                               State of Florida

                          Opinion filed July 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1843
                      Lower Tribunal No. 20-197-A-P
                          ________________


                        Carlos Alberto Dufflar,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Luis Garcia, Judge.

     Carlos Alberto Dufflar, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.

     Affirmed.